                                                                                                                   JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-00538 PA (RAOx)                                             Date     January 22, 2020
 Title            Manuel Zaragoza v. Sealy, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                 Not Reported                                N/A
                Deputy Clerk                                Court Reporter                             Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendant:
                             None                                                     None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Sealy, Inc. (“Defendant”). (Dkt.
No. 1 (“Removal”).) Defendant asserts this Court has jurisdiction over the action brought against it by
plaintiff Manuel Zaragoza (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. §
1332.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001).

         In an effort to establish the Court’s diversity jurisdiction, Defendant’s Notice of Removal alleges:

                    Plaintiff is and was a citizen of the State of California at all relevant times.
                    Plaintiff alleges in the Complaint ‘that at all times relevant herein he was
                    [an] individual residing in [the] County of Los Angeles and a resident of
                    the state of California.’ (Compl. ¶ 5). Additionally, Plaintiff’s personnel


CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                        Page 1 of 2
                                                                                                         JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-00538 PA (RAOx)                                         Date    January 22, 2020
 Title          Manuel Zaragoza v. Sealy, Inc., et al.

                 records indicate that he lived in Bellflower, California during the entire
                 period of employment with Sealy, Inc. . . . Plaintiff is also a member of
                 Teamsters Local 986. There is no indication in his personnel records that
                 he ever intended to relocate outside of California, or that he has done so.

(Removal at ¶ 13.) As the Notice of Removal alleges, Defendant’s support for its allegations concerning
Plaintiff’s citizenship relies in part on paragraph 5 of the Complaint that Plaintiff filed in the Los
Angeles Superior Court. That paragraph of Plaintiff’s Complaint alleges only Plaintiff’s residence, and
does not allege Plaintiff’s state of domicile or citizenship. Because an individual is not necessarily
domiciled where he or she resides, Defendant’s allegations of Plaintiff’s residency are insufficient to
establish his citizenship. In addition, Defendant relies on Plaintiff’s personnel file, which indicates
Plaintiff lived in Bellflower, California, and contains no indication Plaintiff intended to relocate outside
of California. According to Plaintiff’s Complaint, Plaintiff only worked for Defendant for three years.
In addition, the Court is not convinced that an employee would update his personnel file to tell his
employer he intended to relocate outside of California, particularly after that employee’s employment
has been terminated. Finally, the Court does not see how Plaintiff’s membership in Teamsters Local 986
suggests anything regarding Plaintiff’s citizenship.

        “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857. As a result,
Defendant’s allegations are insufficient to invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 19STCV44952, for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 2 of 2
